Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 11/08/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-2, 4-14 & 16 are currently pending. 

Response to Arguments
With regard to the Drawing Objection.
Applicant arguments regarding Figure 2 providing details of the claimed elements of Claims 1 & 16 is persuasive. The drawing objection is withdrawn.  

With regard to the 112(b) rejection:
Claims 1 & 16 have been amended to address the clarity of the magnetic sensor and the magnetic sheets. The 112(b) rejection of Claims 1 & 16 are withdrawn.

Applicant has amended Claim 2 to address the clarity of the magnetic sensors to the yoke.  The 112(b) rejection of Claim 2 is withdrawn.

Applicant has addressed the clarity of “a biasing portion”.  The 112(b) rejection of Claim 10 is withdrawn.

Applicant has amended Claims 1, 4 & 16 to address the clarity of a biasing portion to the Claim 1, 4 & 16 is withdrawn.

Applicant has amended Claim 8 to address the clarity of a lightening portion.  The 112(b) rejection of Claim 1, 4 & 16 is withdrawn.

With regard to the 103 Rejection:
Applicant has rolled the allowable limitations of Claim 3 into Claim1 and the allowable material of Claim 15 into Claim 16.  

Applicant’s additional arguments and amendments with regard to Claims 1-2, 4-14 & 16 have been considered and are moot in light of  the status of the claims below.  



Allowable Subject Matter
Claims 1-2, 4-14 & 16 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 16 The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a torque sensor having the first magnetism collecting member includes a first straight portion which is linearly formed along a direction of a tangent to the direction around the rotation- 28 - axis, the second magnetism collecting member includes a second straight portion which is linearly formed along a direction of a tangent to the direction around the rotation axis.

The closest prior art is Takeshi (JP2013160537) which discloses a magnetic torque sensor (20) 

Regarding Claims 2 & 4-14 the dependent claims further define the invention over the nearest reference by claiming a specific arrangement of the magnetic sensors and biasing portion. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856